Citation Nr: 1107821	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-30 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
osteoarthritis, bilateral knees, and if so, whether it should be 
granted.

2.  Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 
1973. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that 
denied reopening of a previously-denied claim for service 
connection for osteoarthritis, bilateral knees, and denied a 
claim for service connection for bipolar disorder II, claimed as 
depression.  Jurisdiction over the claims was subsequently 
transferred to the RO in Winston-Salem, North Carolina. 

The scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Board has accordingly characterized the mental 
health issue as shown on the title page.

The Veteran testified at a hearing before an RO Decision Review 
Officer (DRO) in December 2008.  A transcript of the hearing is 
associated with the claims files.

The issues of entitlement to service connection for 
osteoarthritis, bilateral knees, and entitlement to service 
connection for psychiatric disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In an unappealed May 2006 rating decision, the Veteran's 
claim of entitlement to service connection for "bilateral knee 
condition/arthritis" was denied.

2.  The evidence associated with the claims files subsequent to 
the May 2006 decision includes evidence that relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence already of record, 
and raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for osteoarthritis, 
bilateral knees.


CONCLUSIONS OF LAW

1.  The RO's May 2006 rating decision denying service connection 
for osteoarthritis, bilateral knees, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been presented to reopen a 
claim of entitlement to service connection for osteoarthritis, 
bilateral knees.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court defined 
the elements required for adequate notice when the issue is new 
and material evidence.  Given the Board's favorable determination 
in reopening the claim, no further notice is required with 
respect to the claim to reopen.

Legal Principles

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record in a case before VA with 
respect to benefits under the laws administered by VA.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the matter, 
VA will give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  However, the benefit- 
of-the-doubt rule does not apply when the issue is new and 
material evidence.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Analysis

A rating decision in May 2006 denied service connection for 
osteoarthritis, bilateral knees, based on the RO's determination 
that no evidence was submitted to show that a bilateral knee 
condition/arthritis was related to active service.  The Veteran 
was notified of the decision but did not appeal.  The evidence of 
record at the time of the May 2006 rating decision consisted of 
service treatment records and two VA examinations for the spine 
and right shoulder in April 2004 and February 2006 in which the 
condition of the Veteran's knees was noted but not diagnosed.

The Veteran's request to reopen the claim was received in 
November 2007.

Evidence received since the May 2006 rating decision includes 
private treatment records received in March 2008 and a VA 
examination in March 2008 in which the Veteran first reported 
that he had direct impact of force to both knees in a motor 
vehicle accident while on active duty and had a slow but 
progressive increase in pain to both knees.  The VA examiner 
diagnosed osteoarthritis, bilateral knees, and patellar 
tendinitis, bilateral knees.  Because diagnosis of a current 
disorder was one of the elements not present in May 2006, this 
evidence is sufficient to reopen the previously-denied claim.  
Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

Accordingly, reopening of the claim of service connection for 
osteoarthritis, bilateral knees, is in order.


ORDER

New and material evidence having been presented, reopening of the 
claim for service connection for osteoarthritis, bilateral knees, 
is granted.


REMAND

After careful review of the record, the Board finds that further 
evidentiary development is needed before adjudication of the 
Veteran's claims for the reasons explained below.

Service Connection - Osteoarthritis, Bilateral Knees

In light of the Board's foregoing decision granting reopening of 
the Veteran's claim for service connection for osteoarthritis, 
bilateral knees, the originating agency must adjudicate the 
reopened claim on the merits after undertaking the following 
indicated development.  

The Veteran asserts, and testified before an RO DRO in December 
2008, that a bilateral knee disability is related to a motor 
vehicle accident (MVA) that occurred during his active service.

Service treatment records (STRs) reflect that the Veteran was 
involved in a one car automobile accident in service in January 
1972.  Multiple STRs indicate injury to his right shoulder, neck, 
and lower back but not to either knee.

As outlined above, post service treatment records reflect that in 
a March 2008 VA examination the Veteran reported that he had 
direct impact of force to both knees in a MVA while on active 
duty and had a slow but progressive increase in pain to both 
knees.  The VA examiner diagnosed osteoarthritis, bilateral 
knees, and patellar tendinitis, bilateral knees.  

The Board notes that an examination or opinion is necessary to 
make a decision on a claim if the evidence of record contains 
competent evidence that the claimant has a current disability, 
and indicates that the disability or symptoms may be associated 
with the claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles 
v. Principi, 16 Vet. App. 370 (2002) (where there is competent 
evidence of a current disability and evidence indicating an 
association between the disability and active service, there must 
be competent evidence addressing whether a nexus exists).  A VA 
examination with specific medical opinions should be obtained to 
resolve the etiological issue discussed above.

Service Connection - Psychiatric Disability 

The Veteran asserts, and testified before an RO DRO in December 
2008, that his psychiatric disability is related to the MVA that 
occurred during his active service.  Service connection may be 
granted for disability resulting from disease or injury incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease initially diagnosed after service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Review of the claims files shows that the Veteran was afforded a 
VA examination for mental disorders in March 2008 in which the 
examiner diagnosed, in pertinent part, bipolar II, most recent 
hypomanic, moderate with religious/somatic preoccupations; rule 
out (R/O) schizoaffective disorder, bipolar-type.  The examiner 
opined that the Veteran did not meet the criteria for a diagnosis 
of major depressive disorder (MDD), but did meet the criteria for 
either a bipolar disorder II, most recent hypomanic with 
loosening of thoughts, vs. schizoaffective disorder, bipolar-
type.  He also opined that because there was little in the 
research concerning bipolar or schizoaffective disorder being 
"caused" by a certain event in one's adult life, other than 
genetics or childhood abuses, he could not resolve the question 
of the MVA in service "causing/aggravating" or otherwise 
complicating the Veteran's life in any way.  Under the 
circumstances, remand for an addendum opinion is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records 
pertaining to both issues on appeal.

2.  Then, the Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current disability 
of the knees.  The claims folder must be made 
available to and reviewed by the examiner.  
All indicated studies should be performed.

The examiner should provide an opinion as to 
whether it is as least as likely as not (50 
percent or greater probability) that any 
current knee disability had its onset in 
service or is otherwise related to service, 
to include the MVA in 1972.  Reasons and 
bases for all conclusions should be provided. 

3.  Then, the claims folders should be 
returned to the VA examiner who conducted the 
VA examination for mental disorders in March 
2008.  After reviewing the claims folders and 
previous examination report, the examiner 
should provide an addendum in which he should 
express an opinion as to whether there is a 
50 percent or better probability that any 
psychiatric disability, to specifically 
include bipolar disorder, had its onset in 
service or is otherwise related to service. 
Attention is directed to service 
treatment records concerning a 
psychiatric evaluation conducted in 
service.  

The rationale for any opinion expressed must 
also be provided.  If the March 2008 examiner 
is no longer available, the claims folders 
should be reviewed by another physician with 
sufficient expertise who should provide the 
required opinions with supporting rationale.  
Another examination of the Veteran should 
only be performed if deemed necessary by the 
person providing the opinions.

4.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate these remanded claims.  If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should be 
afforded the requisite opportunity to respond 
before the claim folders are returned to the 
Board for further appellate action.



By this remand the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


